DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 16 and 26, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 16 recites: On lines 1-2: “for production of workpieces made of sheet metal”
On lines 9-10: “the workpiece” - there is insufficient antecedent basis for this limitation in the claim.
On line 14: “the metal sheet or the workpiece” - there is insufficient antecedent basis for these limitations in the claim. Overall, it is noted that several workpieces are set forth and it is not clear what is required by the claim, consistency terminology should be present to alleviate this 112 rejection.

On line 11 of claim 16, it is not clear what the metes and bounds of the limitation “a clamping affect” are – it is meant to refer to a clamping “action” or “motion”?
On lines 11-12 of claim 16, “the bending procedure” lacks antecedent basis.
Line 13-15 of claim 16 recites: “a support table, which support table defines a support plane for the metal sheet or the workpiece to be produced with its support surface,” – it is unclear which element “its” refers to. For purposes, of examination it is understood that the support table has a support surface and the support table also defines a support plane.
On line 19 of claim 16, “the former” lacks antecedent basis.
On line 47 of claim 16, it is not clear what the metes and bounds of the limitation “a free manipulation space” are.
Line 49 of claim 16 recites “the front region” - there is insufficient antecedent basis for this limitation in the claim.
With regards to claim 17, it is unclear if the “at least one of the clamping jaws” are referring the upper and lower clamping jaws set forth in claim 16.

Claim 26 recites: “by means of which toggle lever arrangement the at least one holding element is configured” – it appears word(s) are missing between “toggle lever arrangement” and “the at least one holding element” – therefore it is unclear what is required by this claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kutschker (DE19639590).
With regards to claim 16, Kutschker discloses a production system for production of sheet metal workpieces, comprising:
a bending machine having a machine frame that is fixed in place, a lower clamping beam (122) having at least one lower clamping jaw (as seen in at least Figure 4) held on it, as well as an upper clamping beam (124) having at least one upper clamping jaw (as seen in at least Figure 4) held on it,

a support table (116) having a support surface, wherein the support table defines a support plane (104) for a workpiece to be produced with the support surface,
a manipulation apparatus (36) having a support arrangement and having a holding arrangement, wherein the holding arrangement comprises an upper holding unit (106) and a lower holding unit (112) that interacts with the upper holding unit, and 
wherein the manipulation apparatus (36) is adjustable for manipulation of the workpiece to be produced, from an open insertion position into a clamping position that clamps the workpiece, 
wherein the support arrangement has an individual upper support unit (90) and an individual lower support unit (92),
the upper support unit (90) is disposed above the support plane (104), as seen in Figure 4,
the lower support unit (92) is disposed below the support plane (104), as seen in Figure 4,
the upper holding unit (106) is guided on the upper support unit (41) and can be adjusted by means of a first drive unit (98),
the lower holding unit (112) is guided on the lower support unit (92) and can be adjusted by means of a second drive unit (100),
the upper holding unit (106) is disposed on the machine frame  and/or on the upper clamping beam,

in an insertion position of the manipulation apparatus (36), which position is open to hold the metal sheet to be manipulated or the workpiece to be produced, as well as in a charging region in front of the bending machine, the upper support unit (90), together with the upper holding unit (106), is disposed completely above the support plane (104), and the lower support unit (92), together with the lower holding unit (112), is disposed completely below the support plane (104),
As best understood, Kutschker discloses a system having a free manipulation space, without interruptions, for holding and manipulation of the workpiece to be processed is present in the front region of the bending machine, as seen in any of the figures; that is, there is space surrounding the machine on all sides and/or regions.
With regards to claim 17, Kutschker discloses wherein the upper holding unit (106) is configured to be adjustable in the perpendicular direction (108) with reference to a bending region defined by at least one of the clamping jaws (clamping tools), and in the parallel direction with reference to the support plane (104).
With regards to claim 18, Kutschker discloses wherein the lower holding unit (112) is configured to be adjustable in the perpendicular direction with reference to a bending region by at least one of the clamping jaws (clamping tools), and in the parallel direction with reference to the support plane (104).
With regards to claim 19, Kutschker discloses wherein the upper holding unit (106) and the lower holding unit (112) are guided so as to be adjustable jointly and synchronous to one another [as described in the paragraph bridging pages 10 and 11].

With regards to claim 21, Kutschker discloses wherein at least one of the holding elements (106, 112) can be pivoted about an axis of rotation (axis of rotation D) oriented in the perpendicular direction with reference to the support plane (104), as seen in Figure 4.
With regards to claim 22, Kutschker discloses wherein at least one of the holding elements (106) is configured to be adjustable in the perpendicular direction with reference to the support plane (104), in the direction toward the other holding element (112) that lies opposite with reference to the support plane (104), as seen in Figure 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kutschker in view of Daub et al. (hereafter “Daub”) (US 2015/0273779).
Kutschker discloses the invention substantially as claimed except for wherein at least one of the holding units has a toggle lever arrangement that allows that holding unit to be configured to be adjustable in the perpendicular direction with reference to the support plane, from the open insertion position into the clamping position. Daub is relied upon to teach a press for machining including toggle-linkage actuators allowing for lower production costs and reliable repeat accuracy [Paragraphs 0048-0049].  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Kutschker’s holding unit with a toggle lever arrangement, as taught by Daub, since its use improves production precision and allows for minimal need of reworking [Paragraphs 0048-0049]. 
Allowable Subject Matter
Claims 23-25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TERESA M EKIERT/Primary Examiner, Art Unit 3725